Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/19/2019 and 4/03/2020 have been considered.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because it is difficult to read the text for Figure 2 through Figure 23. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claim 5 and 15 are objected to because of the following informalities:  “move the preset patrol route” as recited in line 5 of claim 5, and “moving the preset patrol route” as recited in line 5 of claim 15.  Examiner believes this is grammatical. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2-9, and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding claim 2 recites the limitation "the position" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Further, dependent claims 3-5 are rejected to for inheriting the antecedent basis issues of claim 2

Regarding claim 6 recites the limitation "the position" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Further, dependent claims 7-9 are rejected to for inheriting the antecedent basis issues of claim 6.

Regarding claim 12 recites the limitation "the position" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Further, dependent claims 13-15 are rejected to for inheriting the antecedent basis issues of claim 12.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 11-13, 16, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Trundle et al. (U.S. Publication No. 2019/0347924 A1) hereinafter Trundle.

Regarding claim 1, Trundle discloses a patrol drone control system comprising:
a surveillance information receiver configured to receive surveillance information from a patrol drone [see Paragraphs 0200-0201 - discusses that a server may instruct a first drone to gather information (surveillance) such as potential threats and events]; 	
a patrol drone mover configured to move the patrol drone to a preset patrol route [see Paragraph 0204 - discusses that the server sends information to the first drone to surveil a neighborhood, the drone travels along a predetermined flight path (see Figure 5 below and see Paragraph 0036 - discusses that the first drone travels along a predetermined flight path)] and pursue a first event with the patrol drone when confirming a first event occurrence from the surveillance information [see Paragraph 0103 - discusses that the first drone can pursue an event when a notification has been generated by a sensor (see Paragraph 0084 - discusses that the server monitors the sensor data)]; and 	
a scout drone mover configured to move a scout drone to a location of the patrol drone [see Paragraph 0042 - discusses that the server can instruct a second drone(s) to assists the first drone at the location of the first drone].	


    PNG
    media_image1.png
    458
    450
    media_image1.png
    Greyscale

Figure 5 of Trundle

Regarding claim 2, Trundle discloses the invention with respect claim 1. Trundle further discloses wherein the patrol drone comprises a first patrol drone and a second patrol drone [see Paragraph 0035-0036 - discusses that there may more than one drone (ex: a first drone and a second drone)], wherein the patrol drone mover pursues the first event with the second patrol drone when the first event, and maintains a patrol operation of the first patrol drone [see Paragraph 0064 and see Figure 2 below - discusses that there may be drones already deployed that are surveying the property (location) that can assist the first drone 251, see Paragraph 0065 - discusses the server deploying an additional drone that is closest in proximity to the location of the threat (event), and see Paragraph 0067 - discusses that the first drone can take a picture of the vehicle and the drone may request additional drones to attach to a vehicle that is not authorized to be in the area (second drone pursuing the first event)], wherein the scout drone mover moves the scout drone to the position of the second patrol drone [see Paragraph 0066 - discusses that the deployed drones (patrol) may request additional drones to the location of the event (where the deployed drone previously are) via the server].


    PNG
    media_image2.png
    414
    413
    media_image2.png
    Greyscale

Trundle

	Regarding claim 3, Trundle discloses the invention with respect claim 2. Trundle further discloses wherein the patrol drone mover moves the second patrol drone to a position of the first patrol drone when the scout drone arrives at a position of the second patrol drone [see Paragraph 0033 - discusses that the server can instruct the drones to move to the same location, see Paragraphs 0173-0175 - discusses that drone(s) (second patrol drone and first patrol drone) batteries may become too low to navigate and surveillance, the drone(s) then are to remain stationary to provide surveillance (first and second drone stopped) at a property (same position), while more drones (scout) with sufficient battery navigate and surveillance the property (see Paragraph 0064 - discusses that there may be an additional drone (scout) at the property that can assist and see Paragraph 0065 - discusses the server deploying an additional drone (scout) that is closest in proximity to the location of the threat (event))].

Regarding claim 6, Trundle discloses the invention with respect claim 1. Trundle further discloses wherein the patrol drone comprises a first patrol drone and a second patrol drone [see Paragraph 0035 - discusses that there may more than one drone (ex: a first drone and a second drone)], wherein the patrol drone mover pursues the first event with the second patrol drone when the first event occurs, and maintains the patrol operation of the first patrol drone [see Paragraph 0064 and see Figure 2 below - discusses that there may be drones already deployed that are surveying the property (location) that can assist the first drone 251, see Paragraph 0065 - discusses the server deploying an additional drone that is closest in proximity to the location of the threat (event), and see Paragraph 0067 - discusses that the first drone can take a picture of the vehicle and the drone may request additional drones to attach to a vehicle that is not authorized to be in the area (second drone pursuing the first event)], wherein the scout drone mover moves the scout drone to the position of the first patrol drone [see Paragraph 0066 - discusses that the deployed drones (patrol) may request additional drones to the location of the event (where the deployed drone previously are) via the server].


    PNG
    media_image2.png
    414
    413
    media_image2.png
    Greyscale

Figure 2 of Trundle

Claim 11 is analogous to claim 1, and is rejected applying Trundle.

Claim 12 is analogous to claim 2, and is rejected applying Trundle.

Claim 13 is analogous to claim 3, and is rejected applying Trundle.

Trundle.

Regarding claim 20, Trundle discloses the invention with respect claim 11. Trundle further discloses a recording medium having recorded thereon a computer readable program for executing the method of claim 11 [see Paragraph 0205 – discusses that the method may be implemented on computer hardware of an apparatus, the apparatus may be implemented using a computer program product embodied in a machine readable storage device for execution on a processor].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Trundle in view of Pickett further in view of Cuban et al. (U.S. Publication No. 2017/0053169 A1) hereinafter Cuban.

Regarding claim 4, Trundle discloses the invention with respect to claim 3. Trundle further discloses wherein if the surveillance information receiver confirms a second event from the first patrol drone [see Paragraph 0012 - discusses that the server can receive indication of a second event and a location associated with the second event, and see Paragraph 0054 - discusses that a drone can detect events].
However, Trundle fails to disclose wherein if the surveillance information receiver confirms a second event from the first patrol drone before the second patrol drone arrives at the location of the first patrol drone, the patrol drone mover maintains the movement of the first patrol drone and moves the second patrol drone to the second event location.
Cuban discloses wherein if the surveillance information receiver confirms a second event from the first patrol drone before the second patrol drone arrives at the location of the first patrol drone, the patrol drone mover maintains the movement of the first patrol drone and moves the second patrol drone to the second event location [see Paragraphs 0033-0035 - discusses that one of the drones 402 can detect a change in a location (the drones are in separate locations) the change then determines an investigation, and at least one of the other drones (second patrol drone) can move to the location of the change, and see Figure 4C below - depicts that one of the drones 412 (first drone) can stay in its location while the others 410 move to the area of investigation (location of the change)].


    PNG
    media_image3.png
    407
    436
    media_image3.png
    Greyscale

Figure 4C of Cuban

Cuban suggests that by having multiple drone’s surveillance a large area, different views can be obtained without unnecessary overlap [see Paragraph 0034]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone surveillance system as taught by Trundle to include the drone system detecting a second event with a first done and moving a second drone to a second event as taught by Cuban in order to obtain different views [Cuban, see Paragraph 0034].

Regarding claim 5, Trundle and Pickett disclose the invention with respect to claim 3. Trimble further discloses wherein if the surveillance information receiver confirms a second event from the first patrol drone [see Paragraph 0012 - discusses that the server can receive indication of a second event and a location associated with the second event, and see Paragraph 0054 - discusses that a drone can detect events]. 
However, the combination of Trundle and Pickett fails to disclose wherein if the surveillance information receiver confirms a second event from the first patrol drone before the second patrol drone arrives at the location of the first patrol drone, the patrol drone mover pursues the second event with the first patrol drone, and the second patrol drone moves the preset patrol route.
Cuban discloses wherein if the surveillance information receiver confirms a second event from the first patrol drone before the second patrol drone arrives at the location of the first patrol drone, the patrol drone mover pursues the second event with the first patrol drone, and the second patrol drone moves the preset patrol route [see Paragraphs 0033-0035 - discusses that one of the drones 402 can detect a change in a location (the drones are in separate locations) the change then determines an investigation, and at least one of the other drones (first patrol drone) can move to the location of the change, and see Figure 4C below - depicts that one of the drones 412 (second drone) can stay in its location (along a flight path in the current location) while the others 410 move to the area of investigation (location of the change)].

    PNG
    media_image3.png
    407
    436
    media_image3.png
    Greyscale

Figure 4C of Cuban

Cuban suggests that by having multiple drone’s surveillance a large area, different views can be obtained without unnecessary overlap [see Paragraph 0034].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone surveillance system as taught by Trundle to include the drone system detecting a second event with a first done and moving a first drone to a second event as taught by Cuban in order to obtain different views [Cuban, see Paragraph 0034].

Claim 14 is analogous to claim 4, and is rejected applying Trundle in view of Cuban.

Claim 15 is analogous to claim 5, and is rejected applying Trundle in view of Cuban.


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Trundle in view of Tu et al. (U.S. Patent No, 9,836,049 B1) hereinafter Tu.

Regarding claim 7, Trundle discloses the invention with respect to claim 6. 
However, Trundle fails to disclose a role setting changer for performing a setting for switching roles of the scout drone and the second patrol drone.
Tu discloses a role setting changer for performing a setting for switching roles of the scout drone and the second patrol drone [see Column 10 lines 21-26 - discusses that a drone can switch between two different functions (roles)].
Tu suggests that when drones can switch functions, this can make execution of tasks quicker [see Column 10 lines 29-32].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone surveillance system as taught by Trundle to include role switching as taught by Tu in order to execute tasks quicker [Tu, see Column 10 lines 29-32].

Claim 17 is analogous to claim 7, and is rejected applying Trundle in view of Tu.

Claims 8-9, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Trundle in view of Tu further in view of Cuban.

Regarding claim 8, Trundle and Tu disclose the invention with respect to claim 7. Trimble further discloses the surveillance information receiver confirms a second event from the first patrol drone [see Paragraph 0012 - discusses that the server can receive indication of a second event and a location associated with the second event, and see Paragraph 0054 - discusses that a drone can detect events]. Tu further discloses a role setting changer for performing a setting for switching roles [see Column 10 lines 21-26 - discusses that a drone can switch between two different functions (roles)].
However, the combination of Trundle and Tu fails to disclose wherein if the surveillance information receiver confirms a second event from the first patrol drone before the second patrol drone whose role is changed from the scout drone arrives at the location of the first patrol drone, the patrol drone mover maintains the movement of the first patrol drone and moves the second patrol drone to the second event location.
Cuban discloses wherein if the surveillance information receiver confirms a second event from the first patrol drone before the second patrol drone arrives at the location of the first patrol drone, the patrol drone mover maintains the movement of the first patrol drone and moves the second patrol drone to the second event location [see Paragraphs 0033-0035 - discusses that one of the drones 402 can detect a change in a location (the drones are in separate locations) the change then determines an investigation, and at least one of the other drones (second patrol drone) can move to the location of the change, and see Figure 4C below - depicts that one of the drones 412 (first drone) can stay in its location while the others 410 move to the area of investigation (location of the change)].

    PNG
    media_image3.png
    407
    436
    media_image3.png
    Greyscale

Figure 4C of Cuban

Cuban suggests that by having multiple drone’s surveillance a large area, different views can be obtained without unnecessary overlap [see Paragraph 0034].
Tu suggests that when drones can switch functions, this can make execution of tasks quicker [see Column 10 lines 29-32].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone surveillance system as taught by Trundle with the role switcher as taught by Tu and the drone system detecting a second event with a first done and moving a second drone to a second event as taught by Cuban in order to obtain different views [Cuban, see Paragraph 0034] and execute tasks faster [Tu, see Column 10 lines 29-32].

Trundle and Tu disclose the invention with respect to claim 7. Trimble further discloses the surveillance information receiver confirms a second event from the first patrol drone [see Paragraph 0012 - discusses that the server can receive indication of a second event and a location associated with the second event, and see Paragraph 0054 - discusses that a drone can detect events]. Tu further discloses a role setting changer for performing a setting for switching roles [see Column 10 lines 21-26 - discusses that a drone can switch between two different functions (roles)].
However, the combination of Trundle and Tu fails to disclose wherein if the surveillance information receiver confirms a second event from the first patrol drone before the second patrol drone arrives at the location of the first patrol drone, the patrol drone mover pursues the second event with the first patrol drone, and the second patrol drone moves the preset patrol route.
Cuban discloses wherein if the surveillance information receiver confirms a second event from the first patrol drone before the second patrol drone arrives at the location of the first patrol drone, the patrol drone mover pursues the second event with the first patrol drone, and the second patrol drone moves the preset patrol route [see Paragraphs 0033-0035 - discusses that one of the drones 402 can detect a change in a location (the drones are in separate locations) the change then determines an investigation, and at least one of the other drones (first patrol drone) can move to the location of the change, and see Figure 4C below - depicts that one of the drones 412 (second drone) can stay in its location (along a flight path in the current location) while the others 410 move to the area of investigation (location of the change)].

    PNG
    media_image3.png
    407
    436
    media_image3.png
    Greyscale

Figure 4C of Cuban

Cuban suggests that by having multiple drone’s surveillance a large area, different views can be obtained without unnecessary overlap [see Paragraph 0034].
Tu suggests that when drones can switch functions, this can make execution of tasks quicker [see Column 10 lines 29-32].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone surveillance system as taught 
event with the drone system detecting a second event with a first done and moving a first drone to a second event as taught by Cuban in order to obtain different views [Cuban, see Paragraph 0034] and execute tasks faster [Tu, see Column 10 lines 29-32].

Trundle in view of Tu further in view of Cuban.

Claim 19 is analogous to claim 9, and is rejected applying Trundle in view of Tu further in view of Cuban.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Trundle in view of Choi et al. (U.S. Publication No. 2011/0085035 A1) hereinafter Choi.

Regarding claim 10, Trundle discloses the invention with respect to claim 1.
However, Trundle fails to disclose a masking image generator for generating a masking image by masking an image included in the surveillance information.
Choi discloses a masking image generator for generating a masking image by masking an image included in the surveillance information [see Paragraph 0017 - discusses that a control system can mask images provided by a drone during surveillance].
Choi suggests that current systems lack protecting privacy of neighbors of a residence [see Paragraph 0002].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone surveillance system as taught by Trundle with image masking as taught by Choi in order to protect privacy of neighbors of a residence [Choi, see Paragraph 0002].



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862.  The examiner can normally be reached on Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.G./            Examiner, Art Unit 3665                                                                                                                                                                                            /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665